Citation Nr: 1325842	
Decision Date: 08/15/13    Archive Date: 08/26/13

DOCKET NO.  10-05 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim for entitlement to service connection for a left shoulder disability.

2.  Entitlement to service connection for a left shoulder disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hudson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to April 1987.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which declined to reopen a previously denied claim of service connection for a left shoulder disability.

In February 2010, the Veteran requested a hearing before a Veterans Law Judge (VLJ) at the RO.  In September 2011, the Veteran selected to have a videoconference hearing instead of a Travel Board hearing.  The Veteran testified before the undersigned VLJ via videoconference at a February 2013 hearing.  The hearing transcript is of record in the Virtual VA paperless claims processing system.  

The issue of entitlement to service connection for a left shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The claim for service connection for a left shoulder disability was initially denied in an unappealed January 1993 rating decision.  The Veteran later attempted to reopen the claim based on new and material evidence and was denied in January 2005 and September 2009 rating decisions.  


2.  Evidence added to the record since the January 2005 rating decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim for service connection for a left shoulder disability.


CONCLUSION OF LAW

New and material evidence has been received to reopen service connection for a left shoulder disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's claim for entitlement to service connection for a left shoulder disability was initially denied in a January 1993 rating decision.  The RO found there was no evidence of in-service left shoulder complaints or treatment.  See Rating Decision, January 1993.  The Veteran did not appeal the January 1993 denial of the claim and the decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

The Veteran later attempted to reopen the claim based on new and material evidence and was denied in January 2005 and September 2009 rating decisions.  Again, the RO found the evidence did not show the Veteran's left shoulder condition was incurred in or aggravated by his military service.  

A claim which has been finally denied in an unappealed rating decision or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

Evidence received since the January 2005 rating decision includes a positive nexus opinion from the Veteran's private physician.  In February 2013, Dr. T. W. H., chief of orthopedic surgery at Carolina Pines Regional Medical Center, opined that the Veteran suffers from recurrent left shoulder dislocations that are the result of a rotator cuff injury incurred while he was on active duty.

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Thus, the February 2013 medical opinion from Dr. T. W. H., is presumed credible and tends to establish a nexus between the Veteran's current left shoulder disability and service.  As such, the February 2013 medical opinion relates to an unestablished fact that is necessary to substantiate the Veteran's claim for service connection for a left shoulder disability.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (explaining that the language of 38 C.F.R. § 3.156(a) ". . . suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering other evidence of record, raises a reasonable possibility of substantiating the claim.").  Accordingly, the Board finds that new and material evidence sufficient to reopen service connection for a left shoulder disability has been received, and the claim is reopened.  

Given the favorable nature of the Board's decision to reopen the claim, further discussion of VA's duties to notify and assist the claimant with respect to the claim to reopen is not necessary.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 



ORDER

New and material evidence having been submitted, reopening of the claim for entitlement to service connection for a left shoulder disability is granted. 


REMAND

A remand is necessary for additional evidentiary development.

The Veteran contends that while in service he injured his left shoulder, in either 1981 or 1984, while performing manual labor.  See Veteran's Statement in Support of Claim, October 2008; see also Report of Medical Examination for Disability Evaluation, December 1992.  He claims that since that time, he has experienced recurrent dislocations of his left shoulder.

The record contains a February 2013 opinion from Dr. T. W. H. that states the Veteran suffers from recurrent left shoulder dislocations.  The doctor opines that the Veteran's current left shoulder disability is the result of a rotator cuff injury incurred while he was on active duty.  However, this opinion does not provide any rationale to support the conclusion that the Veteran's current left shoulder disability was incurred during service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008) (the probative value of a medical opinion  is determined by whether it is supported by a fully articulated rationale).

Therefore, a new VA opinion should be obtained to address whether or not the Veteran's left shoulder disability was caused by an in-service injury and a detailed rationale for the opinion should be provided.  38 C.F.R. § 3.159(c)(4).  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers, not previously identified, who have treated the Veteran for any left shoulder issues since service.  After securing the necessary release(s), obtain these records.

2.  After completion of the foregoing, schedule the Veteran for a VA examination to determine the current nature and likely etiology of his left shoulder disability.  The claims file, to include a copy of this Remand, must be made available to the examiner.  Based on the examination and review of the record, the examiner is requested to provide the following information:

It is at least as likely as not (i.e. probability of 50 percent or greater) that any currently diagnosed left shoulder disability had its onset in service?

The VA examiner is requested to provide a thorough rationale for any opinion provided.  In providing the opinion, the examiner should address the significance of the Veteran's reports of a left shoulder injury during service in 1981 or 1984 as a result of lifting heavy crates and continuous left shoulder instability from that time to the present; the notation of a 1981 right shoulder injury in the Veteran's service treatment records but no notation of a left shoulder injury; a December 1990 medical record documenting a 1987 football injury as the initial cause of the Veteran's left shoulder disability; a December 1990 MRI showing a labral tear in the Veteran's left shoulder; and, the February 2013 medical opinion finding the Veteran's recurrent left shoulder dislocations are the result of a rotator cuff injury incurred during active duty.

Note: if the examiner concludes that there is insufficient information to provide an etiology opinion without resorting to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (please identify) or because the limits of medical knowledge had been exhausted regarding the etiology of the claimed condition.  

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


